Title: To Alexander Hamilton from Rufus King, 21 January 1799
From: King, Rufus
To: Hamilton, Alexander



Lond. Jan. 21. 1799.
Dear sir

We have the new york Papers to the 15. ult. These contain the Speech as well as the answers of the two Houses. All seems intended for the best, but it gives an ill Idea abroad of our Zeal, to find that our Army decreed so many months since remained to be raised. The difficulty and time necessary to find suitable Officers, reminds one of the like impediments which preceded the appointment of Monro to Paris. I hope the Results will differ.
I am entirely disposed, indeed resolved, to treat the subject as the good Principles of all concerned merit; but I can’t conceal from you my very great apprehension that too much is left to the chance & influence of Intrigue & diplomatic Skill. In the Light in wh. alone I can see the views of france, there seems to be no secure alternative; and the sooner we so say, and act, the less will be our Danger.
For gods sake attend to the very interesting Subject treated of in my ciphered Dispatches to the Sec. of State of the 10. 18. & 19. instant. Connect it as it shd. be, with the main object, the time to accomplish wh. has arrived. Without superstition, Providence seems to have prepared the way and to have pointed out the instruments of its will. Our children will reproach us if we neglect our Duty; and Humanity will escape many Scourges if we act with wisdom & Decision. I am more confirmed than before that an efficient Force will be confederated to act agt: France. The Combination is not yet, compleated, but as I have reason to believe, will soon be.
That will be the moment for us to settle upon immutable Foundations the extensive System of the american Station. Who can hinder us? One nation alone has the power; and She will cooperate in the accomplishment in So. Amer. of what has been so well done in North.
Adieu! Yrs ever

R K


P.S. Mr. Church knows very well Col. Maitland!!

